Appeal from a judgment of the Jefferson County Court (Kim H. Martusewicz, J.), rendered February 26, 2001. The judgment convicted defendant, upon her plea of guilty, of arson in the second degree.
It is hereby ordered that the judgment so appealed from be and the same hereby is unanimously affirmed.
Memorandum: On appeal from a judgment convicting her, upon her plea of guilty, of arson in the second degree (Penal Law § 150.15), defendant contends that she was denied effective assistance of counsel because the attorney who appeared with her at sentencing was not the attorney who represented her in connection with her plea. We reject that contention (see generally People v Camacho, 16 NY2d 1064, 1065 [19653; People v Torrance, 298 AD2d 857, 858 [2002], lv denied 99 NY2d 540 [2002]). The remaining contention of defendant with respect to the alleged denial of effective assistance of counsel does not survive her plea of guilty where, as here, “[t]here is no showing that the plea bargaining process was infected by any allegedly ineffective assistance or that defendant entered the plea because of [her] attorneys’ allegedly poor performance” (People v Burke, 256 AD2d 1244, 1244 [1998], lv denied 93 NY2d 851 [1999]). Present—Pine, J.P., Wisner, Scudder, Gorski and Lawton, JJ.